NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                     Submitted November 1, 2011
                                      Decided November 3, 2011

                                                Before

                                 DIANE P. WOOD, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐1765

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
        v.
                                                      No. 10 CR 732‐1
CIPRIANO MUNOZ‐PELAYO,
      Defendant‐Appellant.                            Amy J. St. Eve,
                                                      Judge.

                                              O R D E R

        After three prior illegal reentries and two prior removals, Cipriano Munoz‐Pelayo
illegally reentered the United States again some time after he was removed in 2007. He
came to the attention of Immigration and Customs Enforcement officials after being arrested
for drug possession in 2010. He later pleaded guilty to illegally reentering the United States,
see 8 U.S.C. § 1326(a), and was sentenced to 48 months’ imprisonment, 9 months below the
bottom of the guidelines range.

       Munoz‐Pelayo filed a notice of appeal, but his appointed lawyer has concluded that
the appeal is frivolous and seeks permission to withdraw. See Anders v. California, 386 U.S.
738 (1967). Munoz‐Pelayo has not filed a response opposing counsel’s motion. See CIR. R.
No. 11‐1765                                                                             Page 2

51(b). We limit our review to the potential issue identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

        Counsel represents that Munoz‐Pelayo does not want his guilty plea vacated and so
appropriately omits discussing the adequacy of the plea colloquy or the voluntariness of the
plea. See United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Munoz‐Pelayo’s counsel does consider whether Munoz‐Pelayo could challenge his
sentence, but properly concludes that any such challenge would be frivolous. As counsel
notes, we presume that a below‐guidelines sentence is reasonable, see Rita v. United States,
551 U.S. 338, 347‐56 (2007); United States v. Berg, 640 F.3d 239, 255 (7th Cir. 2011), and
counsel cannot identify any reason to disregard that presumption. The court also
appropriately applied the 18 U.S.C. 3553(a) factors, discussing Munoz‐Pelayo’s criminal
history and the seriousness of his repeated attempts to live illegally in the United States.

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.